DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2020 is being considered.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 5,671,498).
Regarding claim 1, Martin discloses a loofah sponge, comprising: 
a first cover layer (Item 14); 
5a second cover layer (Item 18) secured to the first cover layer by peripheral stitching (Item 60); and 
an inner layer (Item 12) loose inside an interior space formed by the first cover layer and the second cover layer (“loose” is to be interpreted as not stitched together).  
Regarding claims 2, Martin discloses the loofah sponge of claim 1, wherein the first cover layer and the second cover layer 10bulge outwards due to the presence of the inner layer (Column 5 Line 60- Column 6 Lines 16).  
Regarding claim 3, Martin discloses the loofah sponge of claim 1, wherein the peripheral stitching comprises stitching around a common periphery of the first cover layer and the second cover layer, and wherein the stitching is indented from an edge formed by the first cover layer and the second cover layer (Column 8 Lines 44-67).  
Regarding claim 8, Martin discloses the loofah sponge of claim 1, wherein the first cover layer, the second cover layer, and 5the inner layer are rectangular (Figure 1).  
Regarding claim 9, Martin discloses a method of manufacturing a loofah sponge, comprising:
 providing a first cover layer (Item 18); 
placing an inner layer (Item 12) on top of the first cover layer; 
10placing a second cover layer on top of the inner layer (Item 18); and 
securing the second cover layer to the first cover layer by peripheral stitching (Item 60), 
wherein the inner layer is loose inside an interior space formed by the first cover layer and the second cover layer (“loose” is to be interpreted as not stitched together).  
15 Regarding claims 10, Martin discloses the method of claim 9, wherein the first cover layer and the second cover layer bulge outwards due to the presence of the inner layer (Column 5 Line 60- Column 6 Lines 16).    
Regarding claims 11, Martin discloses the method of claim 9, wherein the peripheral stitching comprises stitching around a common periphery of the first cover layer and the second cover layer, and wherein the stitching 20is indented from an edge formed by the first cover layer and the second cover layer (Column 8 Lines 44-67).  
10 Regarding claim 16, Martin discloses the method of claim 9, wherein the first cover layer, the second cover layer, and the inner layer are rectangular (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 5,671,498) in view of Sang (KR20100006845U).
Regarding claim 4, Martin discloses the loofah sponge of claim 1.  Martin fails to explicitly disclose wherein a loop is secured in between the first cover layer and the second cover layer by the peripheral stitching.  
Sang teaches a loofa sponge wherein a loop is secured in between the first cover layer and the second cover layer by the peripheral edge (translation lines 55-66).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the loop of Sang to the sponge of Martin.  Doing so would allow a user to hang the sponge  This would be beneficial when the user is done with the sponge and the user wants the sponge to dry.
Regarding claim 5, Martin discloses the loofah sponge of claim 1.  Martin fails to explicitly disclose wherein a tag is secured in between the first cover layer 20and the second cover layer by the peripheral stitching.  
Sang teaches a loofa sponge wherein a tag is secured in between the first cover layer 20and the second cover layer by the peripheral stitching (Item 2 or 5 translation lines 22-23).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the loop of Sang to the sponge of Martin.  Doing so would allow a user to hang the sponge  This would be beneficial when the user is done with the sponge and the user wants the sponge to dry.
Regarding claim 12, Martin discloses the method of claim 9.  Martin fails to explicitly disclose wherein a loop is secured in between the first cover layer and the second cover layer by the peripheral stitching.  
Sang teaches a loofa sponge wherein a loop is secured in between the first cover layer and the second cover layer by the peripheral edge (translation lines 55-66).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the loop of Sang to the sponge of Martin.  Doing so would allow a user to hang the sponge  This would be beneficial when the user is done with the sponge and the user wants the sponge to dry.
Regarding claim 13, Martin discloses the method of claim 9.  Martin fails to explicitly disclose wherein a tag is secured in between the first cover layer 20and the second cover layer by the peripheral stitching.  
Sang teaches a loofa sponge wherein a tag is secured in between the first cover layer 20and the second cover layer by the peripheral stitching (Items 2 or 5 translation lines 22-23).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the loop of Sang to the sponge of Martin.  Doing so would allow a user to hang the sponge  This would be beneficial when the user is done with the sponge and the user wants the sponge to dry.
Claims 6,7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 5,671,498) in view of Kim (KR20140077575A).
Regarding claims 6,7, 14 and 15 Martin discloses the loofah sponge of claim 1 and the method of claim 9.  Martin fails to explicitly disclose wherein the first cover layer and the second cover layer are each leaf-shaped or the inner layer is oval shaped.  In Column 3 Lines 33-58 Martin discusses how the shape doesn’t necessarily needs to be rectangular.  The outer shapes need to be similar so it can be sewn together.
Kim teaches a loofa wherein the first cover layer and the second cover layer are each leaf-shaped (flower/pedal is a form of a leaf).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of Martin to be leaf shaped or oval or non rectangular as taught by Kim.  A change in shape has been held to only require routine skill in the art (see MPEP 2144.04).  Changing the shape of Martin would create several different shaped products that could appeal to different users.  Further on page 5 Lines 1-7 of the instant application, there is no criticality given to the shape of the loofa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723